           Case 1:15-cv-09605-LGS Document 82 Filed 11/20/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :          11/20/2018
 LAI CHAN, et al.,                                            :
                                              Plaintiffs, :
                                                              :   15 Civ. 9605 (LGS)
                            -against-                         :
                                                              :        ORDER
 CHINESE-AMERICAN PLANNING COUNCIL :
 HOME ATTENDANT PROGRAM, INC.                                 :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the terms of a collective bargaining agreement, this case is stayed

pending mediation and arbitration proceedings. The agreement provides that the dispute must be

submitted to mediation before it is submitted to arbitration.

        WHEREAS, on December 15, 2015, Defendants stated that the arbitration and mediation

process “has already commenced” (Dkt. No. 6);

        WHEREAS, the parties are still in mediation as of November 19, 2018. It is hereby

        ORDERED that on December 20, 2018, at 10:30 a.m., a status conference will be held.

The topics to be discussed at the conference include the status of the arbitration and mediation

proceedings (and the source of the delays), whether the stay should be lifted, and whether

dismissal for failure to prosecute would be appropriate if the parties do not make substantial

progress in the mediation and arbitration proceedings. It is further

        ORDERED that by December 13, 2018, the parties shall file letters on ECF, not to

exceed three pages, apprising the Court of any information pertinent to the above issues.



Dated: November 20, 2018
       New York, New York
